UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 13, 2014 Forward Industries, Inc. (Exact name of registrant as specified in its charter) New York 000-6669 13-1950672 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 477 Rosemary Ave.Ste. 219 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 465-0030 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 13, 2014, Forward Industries, Inc. (the “Company”) received a letter from The Nasdaq Hearings Panel (the “Panel”) informing the Company that the Panel has granted the Company’s request for continued listing on The Nasdaq Capital Market, subject to the Company holding an annual meeting of shareholders for the 2014 fiscal year by December 31, 2014. As previously disclosed, the Company intends to hold an annual meeting of shareholders on December 30, 2014.The record date for such annual meeting of shareholders is December 8, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORWARD INDUSTRIES, INC. Dated:November 13, 2014 By: /s/ Frank LaGrange Johnson Name: Frank LaGrange Johnson Title: Chairman of the Board
